         Case 1:20-cv-03590-JEB Document 61 Filed 04/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION,

                        Plaintiff,
                                                      Case No.: 1:20-cv-03590
                        v.

FACEBOOK, INC.,

                        Defendant.




                    NOTICE OF WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that Mary Casale hereby withdraws as attorney of record

for counsel supporting the complaint in the above-captioned matter.


Dated: April 16, 2021                              Respectfully submitted,

                                                   s/ Mary Casale
                                                   Mary Casale

                                                   s/ Daniel J. Matheson
                                                   Daniel J. Matheson

                                                   Federal Trade Commission
                                                   Bureau of Competition
                                                   400 7th Street, SW
                                                   Washington, DC 20024
                                                   Telephone: (202) 326-2467
                                                   Email: Mcasale@ftc.gov

                                                   Counsel Supporting the Complaint
          Case 1:20-cv-03590-JEB Document 61 Filed 04/16/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on April 16, 2021, I filed the foregoing document electronically via the
CM/ECF system, which will send a notice of electronic filing to all counsel of record.




                                                     By:   s/ Daniel J. Matheson
                                                           Daniel J. Matheson

                                                     Counsel Supporting the Complaint
